Case 2:20-bk-20876-BB              Doc 107 Filed 01/13/21 Entered 01/13/21 17:20:29                              Desc
                                    Main Document    Page 1 of 21



 1 JOHN N. TEDFORD, IV (State Bar No. 205537)
   jtedford@DanningGill.com
 2 ZEV SHECHTMAN (State Bar No. 266280)
   zs@DanningGill.com
 3 MICHAEL G. D’ALBA (State Bar No. 264403)
   mdalba@DanningGill.com
 4 DANNING, GILL, ISRAEL & KRASNOFF, LLP
   1901 Avenue of the Stars, Suite 450
 5 Los Angeles, California 90067-6006
   Telephone: (310) 277-0077
 6 Facsimile: (310) 277-5735

 7 Proposed Attorneys for Airport Van Rental, Inc.
   and affiliated Debtors and Debtors in Possession
 8

 9                                   UNITED STATES BANKRUPTCY COURT
10                                    CENTRAL DISTRICT OF CALIFORNIA

11                                              LOS ANGELES DIVISION

12

13 In re                                                              Case No. 2:20-bk-20876-BB

14 AIRPORT VAN RENTAL, INC., et al.,1                                 Chapter 11 (Jointly Administered)

15                     Debtors and Debtors in                         STATUS REPORT
                       Possession.
16                                                                    Date:    January 27, 2021
                                                                      Time:    10:00 a.m.
17            Affects all Debtors                                     Place:   Courtroom 1539, 15th Fl.
                                                                               255 E. Temple St.
18            Affects the following Debtor(s):                                 Los Angeles, CA 90012

19                                                                             [Hearing by ZoomGov]2
20

21

22

23
     1
24     Pursuant to an order of the Court, this case is being jointly administered with four chapter 11 cases filed by affiliated
     entities. Such entities are Airport Van Rental, Inc., a Georgia corporation, case no. 2:20-bk-20877-BB; Airport Van
25   Rental, Inc., a Nevada corporation, case no. 2:20-bk-20878-BB; Airport Van Rental, LLP, a Texas limited liability
     partnership, case no. 2:20-bk-20882-BB; and AVR Vanpool, Inc., a California corporation, case no. 2:20-bk-20883-
26   BB.

     2
27     Information for ZoomGov appearance available at: http://ecf-ciao.cacb.uscourts.gov/CiaoPosted/default.aspx [Use
     the tab labelled, “Select Judge,” on the left hand side of the screen to select “(BB) Sheri Bluebond” from the drop
28   down menu.]

     1633037.3 26988                                              1
Case 2:20-bk-20876-BB           Doc 107 Filed 01/13/21 Entered 01/13/21 17:20:29                 Desc
                                 Main Document    Page 2 of 21



 1 A.        Brief description of the debtor’s business and operations, if any, and the principal

 2           assets and liabilities of each bankruptcy estate

 3           The Debtors are in the business of renting vehicles, especially large passenger vans,

 4 minivans, and SUVs, to individual consumers, corporations, and governmental entities. The

 5 Debtors currently employ approximately 60 employees. After reducing the extent of their business

 6 operations due to the pandemic, the Debtors are now operating in 7 cities in five states, with

 7 locations near major airports.

 8

 9
10 B.        Brief answers to these questions:

11           1.        What precipitated the bankruptcy filing?

12           The Debtors’ business has been reduced largely due to the effect of the Covid-19 pandemic.

13 85% of the Debtors’ business is based on retail customers, and the retail portion of the Debtors’

14 business has been affected by the decline in air travel that has resulted from the pandemic.

15           The Debtors are liable for the full acquisition price of the vehicles used in their business.

16 However, the values of those vehicles have declined as has the income stream resulting from their

17 rentals. The financiers of the vehicles have threatened to take action to pursue their rights under

18 existing financing agreements.

19           The Debtors hired outside professionals to evaluate the reorganization of the Debtors’
20 business or the sale of some or all assets. The Debtors have also implemented an adequate

21 protection program (initiated prepetition) as to the vehicle financiers.

22

23           2.        What does the debtor hope to accomplish in this chapter 11 case?

24           The Debtors hope to reorganize through the chapter 11 plan process or sell certain of their

25 assets and assign certain of their contractual rights and liabilities to a new company.

26           The Debtors may propose a plan that treats the Debtors and certain non-debtor entities as a
27 single substantively consolidated entity, pays financing companies the full amount of the secured

28 portion of claims, and uses future earnings to make distributions to general unsecured creditors.

     1633037.3 26988                                    1
Case 2:20-bk-20876-BB           Doc 107 Filed 01/13/21 Entered 01/13/21 17:20:29                Desc
                                 Main Document    Page 3 of 21



 1            Whether the Debtors pursue a liquidation or seek confirmation of a plan of reorganization,

 2 the Debtors intend to operate and maintain their business and assets, including the fleets of vehicles

 3 in which financiers have interests; to continue to make adequate protection payments; and to

 4 continue to sell vehicles and pay the net sale proceeds to financing companies.

 5

 6            3.       What are the principal disputes or problems likely to be encountered during the

 7 course of the debtor’s reorganization efforts?

 8            Major disputes and questions may include: Whether the estates should be substantively

 9 consolidated; whether lenders have perfected their security interests and, if so, as to what collateral;
10 whether loans/leases and security agreements have been properly documented by lenders/lessees;

11 whether certain agreements for the supply of vehicles constitute true leases or disguised financing

12 arrangements; whether the Debtors can procure a source or sources of new financing to continue to

13 acquire new vehicles in the ordinary course; whether the Debtors maintain relationships with online

14 travel agencies and which one(s).

15

16            4.       How does the debtor recommend that these disputes be resolved and why?

17            The Debtors hope to resolve most, if not all, of their disputes consensually and to gain the

18 support of most or all stakeholders for a plan of reorganization or sale that will be economically

19 beneficial to the vehicle financiers and treat unsecured creditors fairly. If the Debtors are unable
20 to accomplish this, the Debtors may seek to sell certain of its assets and assign certain contract

21 rights in an effort to maximize the value of the estate.

22

23            5.       Has the debtor complied with all of its duties under 11 U.S.C. Sections 521, 1106

24 and 1107 and all applicable guidelines of the Office of the United States Trustee, and, if not why

25 not?

26            To the best of the Debtors’ knowledge, yes.
27

28

     1633037.3 26988                                     2
Case 2:20-bk-20876-BB            Doc 107 Filed 01/13/21 Entered 01/13/21 17:20:29                  Desc
                                  Main Document    Page 4 of 21



 1            6.       Do any parties claim an interest in cash collateral of the debtor?

 2            Yes

 3

 4            7.       Is the debtor using cash that any party claim as its cash collateral and, if so, on what

 5 date(s) did the debtor obtain an order authorizing the use of such cash or the consent of such party?

 6            By an order entered on December 18, 2020, docket no. 63, the Court authorized the Debtors

 7 “to use cash collateral on an interim basis through the close of business on January 29, 2021,”

 8 subject to a 10 percent variance per line item in Exhibit “7” attached to the Appendix of Exhibits

 9 field by the Debtors on December 11, 2020, docket no. 16. A hearing on the continued use of cash
10 collateral is scheduled for January 27, 2021, at 11:00 a.m. The Debtors originally intended to ask

11 at that hearing for authority to use cash collateral through June 30, 2021, but the request has been

12 modified to be one for interim relief through February 26, 2021, with a final hearing on February

13 24, 2021, at which time the Debtors will request authority to use cash collateral through June.

14

15 C.         The identity of all professionals retained or to be retained by the bankruptcy estate,

16            the dates on which applications for the employment of such professionals were filed or

17            submitted to the United States Trustee, the dates on which orders were entered in

18            response to such applications, if any, and a general description of the type of services

19            to be rendered by each or the purpose of the employment;
20            Danning, Gill, Israel & Krasnoff, LLP, December 30, 2020, docket no. 83, general

21 bankruptcy counsel.

22            CSA Partners LLC, December 30, 2020, docket no. 84, financial restructuring services.

23            Kevin S. Tierney, December 30, 2020, docket no. 85, Chief Reorganization Officer. (The

24 Debtors intend to supplement this application to reflect that Mr. Tierney is “CRO” in title only, and

25 is actually an outside consultant and does not have management authority.)

26            Joel Glaser, PC, special business litigation counsel, whose employment application is not
27 yet filed.

28

     1633037.3 26988                                       3
Case 2:20-bk-20876-BB          Doc 107 Filed 01/13/21 Entered 01/13/21 17:20:29                Desc
                                Main Document    Page 5 of 21



 1 D.         In operating cases, evidence regarding projected income and expenses for the first six

 2            months of the case;

 3            The Debtors’ current projections extend through the first 16 weeks of this case. The

 4 projections for the first 16 weeks of the case are attached hereto as Exhibit 1. Projections for the

 5 first six months of the case are not yet available. The Debtors are in the process of preparing such

 6 projections.

 7

 8 E.         Proposed deadlines for the filing of claims and objections to claims;

 9            March 12, 2021 as a deadline to file general unsecured claims. No deadline to object to
10 claims to be set at this time.

11

12 F.         A proposed deadline for the filing of a plan and disclosure statement

13            May 15, 2021.

14

15 G.         A discussion of any significant unexpired leases and executory contracts to which the

16            debtor is a party and the debtor’s intentions with regard to these leases and contracts

17            Prior to the Petition Date, a number of locations of the Debtors were closed in response to

18 the pandemic. The Debtors have vacated such premises and the leases are of no value and benefit

19 to the bankruptcy estate and are burdensome. Accordingly, the Debtors have filed a motion, docket
20 no. 76, by which they seek to reject the leases for the parcels of nonresidential real property set

21 forth below:

22

23
                  Location                    Landlord                      Property Address
24
           Charlotte, NC            Brady Ervin & Dave Conn           4901 Wilkinson Blvd.
25                                                                    Charlotte, NC 28208

26         Chicago, IL              KTR Illinois, LLC                 Schiller Park 2
                                                                      10501-10505 Delta Parkway
27                                                                    Shiller Park, IL 60176

28

     1633037.3 26988                                    4
Case 2:20-bk-20876-BB           Doc 107 Filed 01/13/21 Entered 01/13/21 17:20:29             Desc
                                 Main Document    Page 6 of 21



 1
           Indianapolis, IN        8639 W. Washington St., LLC       8639 W. Washington St.
 2                                                                   Indianapolis, IN 46231

 3         Long Beach, CA          YHB Long Beach, LLC               2640 N. Lakewood Blvd.
                                                                     Long Beach, CA 90815
 4
           Ontario, CA             John Roubian                      118 S. Malcom Ave.
 5                                                                   Ontario, CA 91761

 6                                                                   630 & 636 E. Holt Blvd.
                                                                     Ontario, CA 91761
 7
           Orange County, CA       Rockpile Capital, LLC             2073 Harbor Blvd.
 8                                                                   Costa Mesa, CA 92627

 9         Phoenix, AZ             Grandilla (Arizona), Inc., and    50 South 24th Street
                                   Foot Creek Corp. of Arizona       Phoenix, AZ 85034
10
           Sacramento, CA          Stockton Blvd. Partners, LLC      731 N. Market Blvd., Unit W
11                                                                   Sacramento, CA 95834

12         Salt Lake City, UT      Om Shivam Hospitality, LLC        1659 West North Temple
                                                                     Salt Lake City, UT 84116
13
           San Diego, CA           Body Beautiful Car Wash, Inc.     904 W. Grape St.
14                                                                   San Diego, CA 92101

15         San Jose, CA            Kevin Wennergren                  312 Brokaw Rd.
                                                                     Santa Clara, CA 95050
16

17            The Debtors intend to assume leases of nonresidential real property where the Debtors are
18 still operating. Such property includes 820 Malcolm, Burlingame, California; 3312 Valley View

19 Lane, Irving, Texas; 5650 Greens Road, Houston, Texas; 3120 Sylvan Road, Hapeville, Georgia;
20 17901 81st Avenue, Commerce City, Colorado; and 7040 Gilespie Street, Las Vegas, Nevada; and

21 office space and a limited number of parking spaces at the Four Points by Sheraton Los Angeles

22 International Airport.

23            The Debtors receive certain of their online bookings through Priceline. The Debtors and
24 Priceline are parties to a Retail Car Rental Service Participation Agreement (the “Agreement”). On

25 December 31, 2020, Priceline filed a motion for relief from the automatic stay, docket no. 89, by

26 which Priceline seeks authority to exercise its right to terminate the Agreement.
27            The Debtors have contracts with governmental and non-governmental entities pursuant to
28 which the Debtors lease vans used for delivery services, vanpools, and other general uses. At this

     1633037.3 26988                                   5
Case 2:20-bk-20876-BB        Doc 107 Filed 01/13/21 Entered 01/13/21 17:20:29                  Desc
                              Main Document    Page 7 of 21



 1 time, the Debtors intends to assume these contracts through a plan, or assign them to a buyer if the

 2 Debtors sell/assign certain of their assets.

 3

 4 DATED: January 13, 2021                        DANNING, GILL, ISRAEL & KRASNOFF, LLP

 5

 6
                                                  By:            /s/ Michael G. D’Alba
 7                                                      MICHAEL G. D’ALBA
                                                        Attorneys for Airport Van Rental, Inc. and
 8                                                      affiliated Debtors and Debtors in Possession
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

     1633037.3 26988                                     6
Case 2:20-bk-20876-BB   Doc 107 Filed 01/13/21 Entered 01/13/21 17:20:29   Desc
                         Main Document    Page 8 of 21




                         EXHIBIT "1"

                                                                                  007
    Case 2:20-bk-20876-BB                   Doc 107 Filed 01/13/21 Entered 01/13/21 17:20:29                                      Desc
                                             Main Document    Page 9 of 21



AIRPORT VAN RENTAL, INC.
CASH FLOW PROJECTION - 16 Week (3 wk actual + 13wk forecast)
UPDATE: As of 01/04/2021
                                                                                                  Actual               Actual
CASH FORECAST                                                DESCRIPTIONS                         Week 0               Week 1
v.01.04.2021                                                   Week Ending                      12/11/2020           12/18/2020

                                  BEGINNING CASH                                            $       2,364,959    $       2,364,959

                      Expenses:
Employee:
  Payroll                                             Employee Payroll-HRC Payroll          $                -   $          (32,426)
  Kaiser (Health)                                      Employee Health Insurance            $                -   $              -
  Anthem                                             Employee Health & Life Insurance       $                -   $              -
  United Concordia                                     Employee Dental Insurance            $                -   $              -
  Berkshire                                              Workers Compensation               $                -   $              -
Facility:
  Rent                                                              Rent                    $                -   $                -

                                                   Divisions Water, Gas, Internet, Waste,
 Utilities                                                                                  $                -   $                -
                                                      Electricity, Cell Phones, Security

 Storage                                                      Storage utilities             $                -   $                -
Operations:
 Priceline/Expedia                                        Online Travel Agent               $                -   $                -
 Travelport                                               Online Travel Agent               $                -   $                -
 Ace                                                      Online Travel Agent               $                -   $                -
 Online Website Marketing                                Online Marketing/Sales             $                -   $                -
 IPFS-Finance Company for GL                            General Liability Insurance         $                -   $                -
 LBW                                                         Auto Insurance                 $                -   $                -
 Commercial Vehicle Insurance                              Vanpool Insurance                $                -   $                -
                                                       IT, Fuel, Shipping, Utilities,
 Comerica - Credit Card                               Marketing(Google PPC), Minor          $                -   $                -
                                                              Maintenance
 Bank Fees                                                        Bank fees                 $                -   $           (2,932)
 Sales and Use/MVR Taxes                                 Sales/Use/MV/Other Tax             $                -   $              -
 Maintenance-Body                                          Vehicle Maintenance              $                -   $              -
 Microsoft                                                  Software Licensing              $                -   $              -
 Amadeus                                                      ERP System Link               $                -   $              -
 America Driving Record                                 Vehicle License-Registration        $                -   $              -
 Contractor Payments                                     1099 - Admin and Drivers           $                -   $              -
 Vehicle Renter Liability Claims                           Rental liability claims          $                -   $              -
 Vendor Held Vehicles                                      Vendor held vehicles             $                -   $              -
Restructuring:
 Lender Adequate Protection Payments                      Monthly vehicle usage             $                -   $              -
 SBA-EIDL Adequate Protection Payment                     EIDL Interest Payment             $                -   $              -
 US Trustee Fee                                                  Filing Fee                 $                -   $              -
 Utility Deposit                                              Utility Deposit               $                -   $              -
 Lawyers and Consultants                                   Legal and consulting             $                -   $              -
 Expense Contingency                                 Forecasting expense contingency        $                -   $              -
                                 Total Expenses                                             $                -   $          (35,359)

Total Cash Receipts                                                                         $                -   $          297,437


                                    ENDING CASH                                             $       2,364,959    $       2,627,038




                                                                                                                                         008
    Case 2:20-bk-20876-BB                   Doc 107 Filed 01/13/21 Entered 01/13/21 17:20:29                       Desc
                                             Main Document    Page 10 of 21



AIRPORT VAN RENTAL, INC.
CASH FLOW PROJECTION - 16 Week (3 wk actual
UPDATE: As of 01/04/2021
                                                         Actual               Actual              Forecast
CASH FORECAST                                            Week 2               Week 3               Week 4
v.01.04.2021                                           12/25/2020            1/1/2021             1/8/2021

                                  BEGINNING CASH   $       2,627,038     $      2,427,464     $      2,690,620

                      Expenses:
Employee:
  Payroll                                          $          (69,441)   $              -     $        (110,000)
  Kaiser (Health)                                  $              -      $              -     $          (7,300)
  Anthem                                           $              -      $              -     $         (25,000)
  United Concordia                                 $              -      $              -     $          (2,100)
  Berkshire                                        $              -      $              -     $          (2,000)
Facility:
  Rent                                             $          (56,495)   $              -

 Utilities                                         $                -    $              -     $         (13,203)

 Storage                                           $                -    $              -     $          (1,000)
Operations:
 Priceline/Expedia                                 $                -    $              -     $        (100,000)
 Travelport                                        $                -    $              -     $         (15,000)
 Ace                                               $                -    $              -     $             -
 Online Website Marketing                          $                -    $              -     $             -
 IPFS-Finance Company for GL                       $                -    $              -     $          (5,502)
 LBW                                               $                -    $              -     $          (5,000)
 Commercial Vehicle Insurance                      $                -    $              -     $        (183,759)

 Comerica - Credit Card                            $                -    $              -     $        (100,000)

 Bank Fees                                         $                -    $             -      $          (5,000)
 Sales and Use/MVR Taxes                           $                -    $             -      $         (52,858)
 Maintenance-Body                                  $                -    $         (38,157)   $             -
 Microsoft                                         $                -    $             -      $             -
 Amadeus                                           $                -    $             -      $          (1,000)
 America Driving Record                            $                -    $             -      $         (72,800)
 Contractor Payments                               $                -    $         (13,045)   $         (20,000)
 Vehicle Renter Liability Claims                   $                -    $             -      $         (10,000)
 Vendor Held Vehicles                              $                -    $             -      $             -
Restructuring:
 Lender Adequate Protection Payments               $         (307,280)   $              -     $              -
 SBA-EIDL Adequate Protection Payment              $           (1,563)
 US Trustee Fee                                    $              -      $             -      $             -
 Utility Deposit                                   $          (13,203)   $             -      $             -
 Lawyers and Consultants                           $              -      $             -      $             -
 Expense Contingency                               $              -      $             -      $             -
                                 Total Expenses    $         (447,982)   $         (51,202)   $        (731,522)

Total Cash Receipts                                $          248,408    $         314,358    $         226,021


                                    ENDING CASH    $       2,427,464     $      2,690,620     $      2,185,119




                                                                                                                          009
    Case 2:20-bk-20876-BB                   Doc 107 Filed 01/13/21 Entered 01/13/21 17:20:29                          Desc
                                             Main Document    Page 11 of 21



AIRPORT VAN RENTAL, INC.
CASH FLOW PROJECTION - 16 Week (3 wk actual
UPDATE: As of 01/04/2021
                                                       Forecast                Forecast              Forecast
CASH FORECAST                                           Week 5                  Week 6                Week 7
v.01.04.2021                                          1/15/2021               1/22/2021             1/29/2021

                                  BEGINNING CASH $        2,185,119       $       2,325,467     $       2,085,576

                      Expenses:
Employee:
  Payroll                                         $                -      $        (110,000)    $               -
  Kaiser (Health)                                 $                -      $             -       $               -
  Anthem                                          $                -      $             -       $               -
  United Concordia                                $                -      $             -       $               -
  Berkshire                                       $                -      $          (2,000)    $               -
Facility:
  Rent                                            $                -      $               -     $               -

 Utilities                                        $                -      $               -     $               -

 Storage                                          $                -      $               -     $               -
Operations:
 Priceline/Expedia                                $              -        $              -      $               -
 Travelport                                       $              -        $              -      $               -
 Ace                                              $          (15,000)     $              -      $               -
 Online Website Marketing                         $           (5,000)     $              -      $               -
 IPFS-Finance Company for GL                      $              -        $              -      $               -
 LBW                                              $              -        $              -      $               -
 Commercial Vehicle Insurance                     $              -        $          (50,000)   $               -

 Comerica - Credit Card                           $                -      $               -     $               -

 Bank Fees                                        $                -      $              -      $           (1,500)
 Sales and Use/MVR Taxes                          $                -      $              -      $          (65,468)
 Maintenance-Body                                 $                -      $              -      $          (30,000)
 Microsoft                                        $               (400)   $              -      $              -
 Amadeus                                          $                -      $              -      $              -
 America Driving Record                           $                -      $              -      $          (15,000)
 Contractor Payments                              $                -      $          (35,000)   $              -
 Vehicle Renter Liability Claims                  $                -      $              -      $          (10,000)
 Vendor Held Vehicles                             $                -      $          (10,000)   $              -
Restructuring:
 Lender Adequate Protection Payments              $                -      $        (325,000)    $               -
 SBA-EIDL Adequate Protection Payment                                     $          (1,563)
 US Trustee Fee                                   $              -        $             -       $          (4,875)
 Utility Deposit                                  $              -        $             -       $             -
 Lawyers and Consultants                          $              -        $             -       $         (75,000)
 Expense Contingency                              $              -        $             -       $         (35,000)
                                 Total Expenses   $          (20,400)     $        (533,563)    $        (236,843)

Total Cash Receipts                               $         160,747       $         293,672     $         247,851


                                    ENDING CASH $         2,325,467       $       2,085,576     $       2,096,584




                                                                                                                         0010
    Case 2:20-bk-20876-BB                   Doc 107 Filed 01/13/21 Entered 01/13/21 17:20:29                       Desc
                                             Main Document    Page 12 of 21



AIRPORT VAN RENTAL, INC.
CASH FLOW PROJECTION - 16 Week (3 wk actual
UPDATE: As of 01/04/2021
                                                      Forecast              Forecast              Forecast
CASH FORECAST                                          Week 8                Week 9               Week 10
v.01.04.2021                                          2/5/2021             2/12/2021             2/19/2021

                                  BEGINNING CASH $       2,096,584     $       1,882,460     $       2,050,293

                      Expenses:
Employee:
  Payroll                                         $        (125,000)   $               -     $         (110,000)
  Kaiser (Health)                                 $          (7,300)   $               -     $              -
  Anthem                                          $         (25,000)   $               -     $              -
  United Concordia                                $          (2,100)   $               -     $              -
  Berkshire                                       $          (2,000)   $               -     $           (2,000)
Facility:
  Rent                                            $         (60,995)   $               -     $               -

 Utilities                                        $         (13,203)   $               -     $               -

 Storage                                          $          (1,000)   $               -     $               -
Operations:
 Priceline/Expedia                                $         (25,000)   $              -      $              -
 Travelport                                       $         (15,000)   $              -      $              -
 Ace                                              $             -      $          (15,000)   $              -
 Online Website Marketing                         $             -      $              -      $           (5,000)
 IPFS-Finance Company for GL                      $          (5,502)   $              -      $              -
 LBW                                              $          (5,000)   $              -      $              -
 Commercial Vehicle Insurance                     $             -      $              -      $              -

 Comerica - Credit Card                           $        (100,000)   $               -     $               -

 Bank Fees                                        $             -      $              -      $              -
 Sales and Use/MVR Taxes                          $             -      $              -      $              -
 Maintenance-Body                                 $             -      $              -      $              -
 Microsoft                                        $             -      $             (400)   $              -
 Amadeus                                          $          (1,000)   $              -      $              -
 America Driving Record                           $             -      $          (15,000)   $              -
 Contractor Payments                              $         (35,000)   $              -      $          (35,000)
 Vehicle Renter Liability Claims                  $             -      $              -      $              -
 Vendor Held Vehicles                             $             -      $              -      $          (10,000)
Restructuring:
 Lender Adequate Protection Payments              $              -     $               -     $               -
 SBA-EIDL Adequate Protection Payment
 US Trustee Fee                                   $             -      $              -      $             -
 Utility Deposit                                  $             -      $              -      $             -
 Lawyers and Consultants                          $             -      $              -      $             -
 Expense Contingency                              $             -      $              -      $             -
                                 Total Expenses   $        (423,100)   $          (30,400)   $        (162,000)

Total Cash Receipts                               $         208,976    $         198,233     $         344,455


                                    ENDING CASH $        1,882,460     $       2,050,293     $       2,232,748




                                                                                                                      0011
    Case 2:20-bk-20876-BB                   Doc 107 Filed 01/13/21 Entered 01/13/21 17:20:29                         Desc
                                             Main Document    Page 13 of 21



AIRPORT VAN RENTAL, INC.
CASH FLOW PROJECTION - 16 Week (3 wk actual
UPDATE: As of 01/04/2021
                                                       Forecast             Forecast              Forecast
CASH FORECAST                                          Week 11              Week 12               Week 13
v.01.04.2021                                          2/26/2021             3/5/2021             3/12/2021

                                  BEGINNING CASH $        2,232,748     $      1,855,481     $       1,764,689

                      Expenses:
Employee:
  Payroll                                         $               -     $        (110,000)   $                -
  Kaiser (Health)                                 $               -     $          (7,300)   $                -
  Anthem                                          $               -     $         (25,000)   $                -
  United Concordia                                $               -     $          (2,100)   $                -
  Berkshire                                       $               -     $          (2,000)   $                -
Facility:
  Rent                                            $               -     $         (60,995)   $                -

 Utilities                                        $               -     $         (13,203)   $                -

 Storage                                          $               -     $          (1,000)   $                -
Operations:
 Priceline/Expedia                                $              -      $         (25,000)   $                -
 Travelport                                       $              -      $         (15,000)   $                -
 Ace                                              $              -      $             -      $                -
 Online Website Marketing                         $              -      $             -      $                -
 IPFS-Finance Company for GL                      $              -      $          (5,502)   $                -
 LBW                                              $              -      $          (5,000)   $                -
 Commercial Vehicle Insurance                     $          (50,000)   $             -      $                -

 Comerica - Credit Card                           $               -     $        (100,000)   $                -

 Bank Fees                                        $           (1,500)   $             -      $                -
 Sales and Use/MVR Taxes                          $          (71,890)   $             -      $                -
 Maintenance-Body                                 $          (60,000)   $             -      $                -
 Microsoft                                        $              -      $             -      $               (400)
 Amadeus                                          $              -      $          (1,000)   $                -
 America Driving Record                           $          (15,000)   $             -      $                -
 Contractor Payments                              $              -      $         (35,000)   $                -
 Vehicle Renter Liability Claims                  $          (10,000)   $             -      $                -
 Vendor Held Vehicles                             $              -      $             -      $                -
Restructuring:
 Lender Adequate Protection Payments              $        (325,000)    $              -     $                -
 SBA-EIDL Adequate Protection Payment             $          (1,563)
 US Trustee Fee                                   $             -       $             -      $                -
 Utility Deposit                                  $             -       $             -      $                -
 Lawyers and Consultants                          $         (75,000)    $             -      $                -
 Expense Contingency                              $         (35,000)    $             -      $                -
                                 Total Expenses   $        (644,953)    $        (408,100)   $               (400)

Total Cash Receipts                               $         267,685     $         317,308    $         317,308


                                    ENDING CASH $         1,855,481     $      1,764,689     $       2,081,597




                                                                                                                        0012
    Case 2:20-bk-20876-BB                   Doc 107 Filed 01/13/21 Entered 01/13/21 17:20:29                       Desc
                                             Main Document    Page 14 of 21



AIRPORT VAN RENTAL, INC.
CASH FLOW PROJECTION - 16 Week (3 wk actual
UPDATE: As of 01/04/2021
                                                       Forecast              Forecast             Forecast
CASH FORECAST                                          Week 14               Week 15              Week 16
v.01.04.2021                                          3/19/2021             3/26/2021             4/2/2021

                                  BEGINNING CASH $        2,081,597     $       2,183,738     $      1,947,716

                      Expenses:
Employee:
  Payroll                                         $        (110,000)    $               -     $        (110,000)
  Kaiser (Health)                                 $             -       $               -     $          (7,300)
  Anthem                                          $             -       $               -     $         (25,000)
  United Concordia                                $             -       $               -     $          (2,100)
  Berkshire                                       $          (2,000)    $               -     $          (2,000)
Facility:
  Rent                                            $               -     $               -     $         (60,995)

 Utilities                                        $               -     $               -     $         (13,203)

 Storage                                          $               -     $               -     $          (1,000)
Operations:
 Priceline/Expedia                                $              -      $              -      $         (25,000)
 Travelport                                       $              -      $              -      $         (15,000)
 Ace                                              $              -      $              -      $             -
 Online Website Marketing                         $           (5,000)   $              -      $             -
 IPFS-Finance Company for GL                      $              -      $              -      $          (5,502)
 LBW                                              $              -      $              -      $          (5,000)
 Commercial Vehicle Insurance                     $              -      $          (50,000)   $             -

 Comerica - Credit Card                           $               -     $               -     $              -

 Bank Fees                                        $              -      $           (1,500)   $             -
 Sales and Use/MVR Taxes                          $              -      $          (71,890)   $             -
 Maintenance-Body                                 $              -      $          (60,000)   $             -
 Microsoft                                        $              -      $              -      $             -
 Amadeus                                          $              -      $              -      $          (1,000)
 America Driving Record                           $              -      $          (15,000)   $             -
 Contractor Payments                              $          (35,000)   $              -      $         (35,000)
 Vehicle Renter Liability Claims                  $              -      $          (10,000)   $             -
 Vendor Held Vehicles                             $              -      $              -      $             -
Restructuring:
 Lender Adequate Protection Payments              $               -     $        (325,000)    $              -
 SBA-EIDL Adequate Protection Payment                                   $          (1,563)
 US Trustee Fee                                   $             -       $             -       $             -
 Utility Deposit                                  $             -       $             -       $             -
 Lawyers and Consultants                          $             -       $         (75,000)    $             -
 Expense Contingency                              $             -       $         (35,000)    $             -
                                 Total Expenses   $        (152,000)    $        (644,953)    $        (308,100)

Total Cash Receipts                               $         254,141     $         408,931     $         385,312


                                    ENDING CASH $         2,183,738     $       1,947,716     $      2,024,928




                                                                                                                      0013
    Case 2:20-bk-20876-BB                   Doc 107 Filed 01/13/21 Entered 01/13/21 17:20:29   Desc
                                             Main Document    Page 15 of 21



AIRPORT VAN RENTAL, INC.
CASH FLOW PROJECTION - 16 Week (3 wk actual
UPDATE: As of 01/04/2021

CASH FORECAST
v.01.04.2021                                          SUMMARY

                                  BEGINNING CASH $       2,364,959

                      Expenses:
Employee:
  Payroll                                         $       (886,867)
  Kaiser (Health)                                 $        (29,200)
  Anthem                                          $       (100,000)
  United Concordia                                $         (8,400)
  Berkshire                                       $        (14,000)
Facility:
  Rent                                            $       (239,481)

 Utilities                                        $         (52,812)

 Storage                                          $          (4,000)
Operations:
 Priceline/Expedia                                $       (175,000)
 Travelport                                       $        (60,000)
 Ace                                              $        (30,000)
 Online Website Marketing                         $        (15,000)
 IPFS-Finance Company for GL                      $        (22,008)
 LBW                                              $        (20,000)
 Commercial Vehicle Insurance                     $       (333,759)

 Comerica - Credit Card                           $       (300,000)

 Bank Fees                                        $        (12,432)
 Sales and Use/MVR Taxes                          $       (262,106)
 Maintenance-Body                                 $       (188,157)
 Microsoft                                        $         (1,200)
 Amadeus                                          $         (4,000)
 America Driving Record                           $       (132,800)
 Contractor Payments                              $       (243,045)
 Vehicle Renter Liability Claims                  $        (40,000)
 Vendor Held Vehicles                             $        (20,000)
Restructuring:
 Lender Adequate Protection Payments              $      (1,282,280)
 SBA-EIDL Adequate Protection Payment             $          (6,252)
 US Trustee Fee                                   $          (4,875)
 Utility Deposit                                  $         (13,203)
 Lawyers and Consultants                          $        (225,000)
 Expense Contingency                              $        (105,000)
                                 Total Expenses   $      (4,830,877)

Total Cash Receipts                               $      4,490,845


                                    ENDING CASH $        2,024,928




                                                                                                  0014
         Case 2:20-bk-20876-BB                   Doc 107 Filed 01/13/21 Entered 01/13/21 17:20:29                                     Desc
                                                  Main Document    Page 16 of 21



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901
Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): STATUS REPORT will be served or was served (a)
on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 January 13, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:



                                                                                         Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL: On (date) January 13, 2021 , I served the following persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.



                                                                                         Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                      , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                         Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 January 13, 2021                         Patricia Morris                                      /s/ Patricia Morris
 Date                                     Printed Name                                         Signature




1633180.1 26988 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 2:20-bk-20876-BB                   Doc 107 Filed 01/13/21 Entered 01/13/21 17:20:29                                     Desc
                                                  Main Document    Page 17 of 21


                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

Shraddha Bharatia on behalf of Interested Party Courtesy NEF
notices@becket-lee.com

Michael G D'Alba on behalf of Debtor AVR Vanpool, Inc., a California corporation
mdalba@DanningGill.com, DanningGill@gmail.com;mdalba@ecf.inforuptcy.com

Michael G D'Alba on behalf of Debtor Airport Van Rental, Inc., a California corporation
mdalba@DanningGill.com, DanningGill@gmail.com;mdalba@ecf.inforuptcy.com

Michael G D'Alba on behalf of Debtor Airport Van Rental, Inc., a Georgia corporation
mdalba@DanningGill.com, DanningGill@gmail.com;mdalba@ecf.inforuptcy.com

Michael G D'Alba on behalf of Debtor Airport Van Rental, Inc., a Nevada corporation
mdalba@DanningGill.com, DanningGill@gmail.com;mdalba@ecf.inforuptcy.com

Michael G D'Alba on behalf of Debtor Airport Van Rental, LLP., a Texas limited liability partnership
mdalba@DanningGill.com, DanningGill@gmail.com;mdalba@ecf.inforuptcy.com

Eryk R Escobar on behalf of U.S. Trustee United States Trustee (LA)
eryk.r.escobar@usdoj.gov

M Douglas Flahaut on behalf of Interested Party INTERESTED PARTY
flahaut.douglas@arentfox.com

Evelina Gentry on behalf of Creditor United Rental Group, LLC f/k/a Mile Fleet, LLC
evelina.gentry@akerman.com, rob.diwa@akerman.com

Lydia A Hewett on behalf of Debtor Airport Van Rental, LLP., a Texas limited liability partnership
lydia.hewett@cpa.state.tx.us

Alan Craig Hochheiser on behalf of Creditor AmTrust North America, Inc. on behalf of Wesco Insurance Company
ahochheiser@mauricewutscher.com, arodriguez@mauricewutscher.com

Courtney J Hull on behalf of Interested Party Courtesy NEF
bk-chull@oag.texas.gov, sherri.simpson@oag.texas.gov

Matthew F Kye on behalf of Creditor Sumitomo Mitsui Finance and Leasing Co. Ltd.
mkye@kyelaw.com

Kenneth G Lau on behalf of U.S. Trustee United States Trustee (LA)
kenneth.g.lau@usdoj.gov

Elan S Levey on behalf of Interested Party Courtesy NEF
elan.levey@usdoj.gov, tiffany.davenport@usdoj.gov

Haleh C Naimi on behalf of Creditor 1st Source Bank
hnaimi@advocatesolutionsinc.com

1633180.1 26988 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 2:20-bk-20876-BB                   Doc 107 Filed 01/13/21 Entered 01/13/21 17:20:29                                     Desc
                                                  Main Document    Page 18 of 21


Tom Roddy Normandin on behalf of Creditor AFC CAL, LLC
tnormandin@pnbd.com, srichards@pnbd.com;cathyjones@pnbd.com;msmigura@pnbd.com

Jeremy V Richards on behalf of Creditor Priceline.com
jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com

Zev Shechtman on behalf of Debtor AVR Vanpool, Inc., a California corporation
zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

Zev Shechtman on behalf of Debtor Airport Van Rental, Inc., a California corporation
zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

Zev Shechtman on behalf of Debtor Airport Van Rental, Inc., a Georgia corporation
zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

Zev Shechtman on behalf of Debtor Airport Van Rental, Inc., a Nevada corporation
zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

Zev Shechtman on behalf of Debtor Airport Van Rental, LLP., a Texas limited liability partnership
zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

Richard A Solomon on behalf of Creditor Hitachi Capital America Corp.
richard@sgswlaw.com

John N Tedford, IV on behalf of Debtor Airport Van Rental, Inc., a California corporation
jtedford@DanningGill.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Glenn S Walter on behalf of Creditor Union Leasing, Inc.
gwalter@honigman.com

Larry D Webb on behalf of Interested Party INTERESTED PARTY
Webblaw@gmail.com, larry@webblaw.onmicrosoft.com



2. SERVED BY U.S. MAIL

Debtor and Debtor-in-Possession                    United States Trustee (LA)
Airport Van Rental, Inc., a California             915 Wilshire Blvd, Suite 1850
corporation                                        Los Angeles, CA 90017
12911 Cerise Avenue
Hawthorne, CA 90250




1633180.1 26988 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 2:20-bk-20876-BB                   Doc 107 Filed 01/13/21 Entered 01/13/21 17:20:29                                     Desc
                                                  Main Document    Page 19 of 21



20 LARGEST, SECURED CREDITORS AND INTERESTED PARTIES

 1st Source Bank - PPP                               Merchants Fleet                                    United Leasing Inc
 Attn David W Cripe                                  Attn Robert Singer                                 Attn Rebecca S. Korba, IRP Paralegal
 100 N Michigan Street 3rd Fl                        14 Central Park Drive 1st Floor                    3700 Morgan Ave
 South Bend, IN 46601                                Hooksett, NH 03106                                 Evansville, IN 47715


 Georgia Department of Revenue                       Automotive Finance Corporation                     Brady Ervin and David Conn
 Bankruptcy Section                                  Attn Josh Risch                                    4901 Wilkinson Blvd
 1800 Century Blvd NE Ste 9100                       11299 N Illinois Street                            Charlotte, NC 28208
 Atlanta, GA 30303-1751                              Carmel, IN 46032


 California Department of Tax                        Carlos Simon                                       City Of Atlanta Dept Of Aviation
 and Fee Administration                              c/o David Spivak Esq                               Attn: John Selden, Airport Gen'l Mgr.
 1015 Ave Of Science Ste 200                         The Spivak Law Firm                                6000 N Terminal Pkwy
 San Diego, CA 92128-3434                            16530 Ventura Blvd Suite 203                       Atlanta, GA 30320
                                                     Encino, CA 91436

 Comerica Bank, Curtis C. Farmer,                    Expedia Inc                                        Hincklease
 Chairman, President and CEO                         1111 Expedia Group Way W                           Attn Brian Baker
 Department #166901                                  Seattle, WA 98119                                  2305 South Presidents Drive
 1717 Main Street                                                                                       Suite F
 Dallas, TX 75201                                                                                       West Valley City, UT 84120

 Hitachi Capital America Corp                        Jeffery A Johnson, Attys. for 1st Source           Jeffery A Johnson, Attys. for 1st Source
 Attn Carol Owen                                     Bank                                               Bank
 800 Connecticut Ave                                 May Oberfell Lorber                                May Oberfell Lorber
 4th Floor N                                         302 S. Front Street, Suite C                       4100 Edison Lakes Parkway Suite 100
 Norwalk, CT 06854                                   Dowagiac, MI 49047                                 Mishawaka, IN 46545

 Juana Becerra, Cruz Becerra                         Jules & Associates                                 Michael Q Wallin Esq
 Daniel Becerra & Adrian Becerra                     Attn Ryan Gonzales                                 26000 Towne Centre Drive Ste 130
 c/o Eric Bershatisk                                 515 South Figueroa Street                          Foothill Ranch, CA 92610
 15233 Ventura Blvd Ste 707                          Suite 1900
 Sherman Oaks, CA 91403                              Los Angeles, CA 90071

 Penrod Keith, Shareholder, Attys. for               Pep Boys                                           Rockpile Capital LLC
 Hincklease                                          Attn Laika Prince                                  27127 Calle Arroyo Suite 1910
 Dentons Durham Jones Pinegar P.C.                   3111 W Allegheny Ave                               San Juan Capistrano, CA 92675
 111 South Main Street, Suite 2400                   Philadelphia, PA 19132-0445
 Salt Lake City, UT 84111

 Selig Leasing Company                               Sutton Leasing Inc (Michigan)                      Union Leasing Inc (Illinois)
 Attn Kent Boskovich                                 Attn Benjamin Smith                                Attn Roger Setzke
 2510 S 108th St Suite A                             3555 East 14 Mile Road                             425 N Martingale Rd 6th Floor
 Milwaukee, WI 53227                                 Sterling Heights, MI 48310                         Schaumburg, IL 60173




1633180.1 26988 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 2:20-bk-20876-BB                   Doc 107 Filed 01/13/21 Entered 01/13/21 17:20:29                                     Desc
                                                  Main Document    Page 20 of 21


 United Mile Fleet                                   United Mile Fleet LLC                              United Mile Fleet LLC
 a/k/a United Rental Group LLC                       a/k/a United Rental Group LLC                      a/k/a United Rental Group LLC
 PO Box 5225                                         c/o Akerman LLP attn: Erica Gomer                  c/o Akerman LLP/Joshua R Mandell
 Evansville, IN 47716-5225                           350 East Olas Blvd. Ste 1600                       601 West Fifth St Ste 300
                                                     Fort Lauderdale, FL 33301                          Los Angeles, CA 90071

 Wells Fargo Bank, N.A.                              Wesco Insurance Co                                 Bank of the West
 1717 Grant Street                                   c/o Aires Law Firm                                 Attn: C T Corporation System, Agent
 Denver, CO 80203                                    6 Hughes Suite 205                                 for Service of Process
                                                     Irvine, CA 92618                                   818 W. Seventh St., Suite 930
                                                                                                        Los Angeles, CA 90017


 U. S. Small Business Administration                 United States Department of Justice                1st Source Corporation
 Office of the General Counsel                       Ben Franklin Station                               Attn: Andrea G. Short, Registered
 312 N. Spring Street, 5th Floor                     P. O. Box 683                                      Agent
 Los Angeles, CA 90012                               Washington, DC 20044                               100 N. Michigan St., 3rd Floor
                                                                                                        South Bend, IN 46601

 Comerica Bank                                       Allen Brotherton Knox Esq, Attys. for              Wesco Insurance Co
 Attn: Corporate Creations Network,                  Brady Ervin and David Conn                         59 Maiden Lane 43rd Floor
 Inc.,                                               Knox Brotherton Knox & Godfrey                     New York, NY 10038
 Agent for Service of Process                        816 E Trade St, PO Box 30848
 4640 Admiralty Way, 5th Floor                       Charlotte, NC 28230
 Marina del Rey, CA 90292


 Nevada Department of Taxation                       Nevada Department Of Taxation                      Texas Controller Office
 Attn: Randy Asbell                                  1550 College Parkway # 115                         Attn: Monique Parker
 2550 Paseo Verde Pkwy #180                          Carson City NV 89706-0000                          Lyndon B. Johnson State Off Bldg
 Henderson, NV 89074                                                                                    111 East 17th Street 9th Floor
                                                                                                        Austin, TX 78774

 Hampton Dunson                                      LCA Bank Corporation                               LCA Bank Corporation
 c/o Gabroy Law Offices                              3150 Livernois Road, Suite 300                     PO Box 1650
 170 S Green Valley Pkwy Suite 280                   Troy, MI 48083-0000                                Troy, MI 48099-1650
 Henderson, NV 89012


 LCA Bank Corporation                                Courtney J Hull                                    Counsel for Small Business
 Attn: Thomas T. Billings, Registered                Assistant Attorney General                         Administration
 Agent                                               Texas Controller’s Office                          Elan S. Levey, Esq.
 201 S. Main Street, Suite 1800                      Bankruptcy & Collections                           Office of the United States Attorney
 Salt Lake City, UT 84111                            Div MC 008                                         300 N. Los Angeles St., Ste. 7516
                                                     P. O. Box 12548                                    Los Angeles, CA 90012
                                                     Austin, TX 78711-2548


 Sumitomo Mitsui Finance and Leasing                 Sumitomo Mitsui Finance and Leasing                United States Attorney's Office
 Company, Ltd.                                       Company, Ltd.                                      Civil Process Clerk
 CSC Lawyers Incorporation Service,                  Masaki Tachibana, President and CEO                300 N. Los Angeles St., Room 7516
 Agent for Service of Process                        666 Third Avenue                                   Los Angeles, CA 90012
 251 Little Falls Drive                              New York, NY 10017
 Wilmington, DE 19808



1633180.1 26988 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 2:20-bk-20876-BB                   Doc 107 Filed 01/13/21 Entered 01/13/21 17:20:29                                     Desc
                                                  Main Document    Page 21 of 21


 Bank of the West                                    Wells Fargo Bank, N.A.                             Wells Fargo Bank, N.A.
 Nandita Bakhshi, President and CEO                  Charles W Sharf, President and CEO                 Attn: CSC-Lawyers Incorporating
 180 Montgomery Street, 25th Floor                   420 Montgomery Street                              Service, Agent for Service of Process
 San Francisco, CA 94104                             San Francisco, CA 94104                            2710 Gateway Oaks Drive
                                                                                                        Suite 150N
                                                                                                        Sacramento, CA 95833




1633180.1 26988 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
